Case 4:20-cr-00253-SHR-BGM Document1 Filed 12/18/19 Page 1 of 2
CRIMINAL COMPLAINT

 

 

 

. . . DISTRICT of ARIZONA
United States District Court °
DOCKET NO.
United States of America
v. ;
Jovany Alonso Robledo-Delgado; DOB: 1986; Mexican Citizen 19 = 07 2. 6 0 .
Jesus Guillermo Martinez-Salgado; DOB: 1995; Mexican Citizen M J

 

 

Complaint for violation of Title 21, United States Code, Section 846

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
Beginning at a time unknown, and continuing to on or about December 17, 2019, at or near Nogales, in the District
of Arizona, Jovany Alonso Robledo-Delgado and Jesus Guillermo Martinez-Salgado, named herein as defendants
and co-conspirators, did knowingly and intentionally combine, conspire, confederate and agree together and with
other persons known and unknown to possess with intent to distribute 400 grams or more of a mixture or substance
containing a detectable amount of fentanyl, a Schedule II controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(A)(vi); 50 grams or more of methamphetamine, or 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule II controlled substance; in
violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii); 500 grams or more of cocaine, a
Schedule II controlled substance; in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B)Gi)(I); and 100 grams or more of heroin, a Schedule I controlled substance; in violation of Title 21,
United States Code, Sections 841(a)(1) and 841(b)(1)(B)(i).
All in violation of Title 21, United States Code, Section 846.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On December 17, 2019, at approximately 8:29 p.m., Homeland Security Investigations Special Agents and Task
Force Officers (herein after referred to as agents) executed a court ordered search warrant at an address in Nogales,
Arizona. Upon entry, agents immediately detained Jovany Alonso ROBLEDO-Delgado. The initial search of the
building resulted in the discovery of a man-made subterranean tunnel that led to the sewage system that flows from
Mexico. Agents observed packaging in the front room that appeared to be consistent with narcotics packaging.
Agents searched the man-made subterranean tunnel and discovered additional narcotics packaging. As agents were
conducting their search, another individual appeared further down the tunnel and was making his way to the tunnel
exit. The individual was later identified as Jesus Guillermo MARTINEZ-Salgado Agents seized 18 packages of
suspected narcotics from the building. Agents opened the packages and found 187 sub-packages inside.
Representative samples of the contents of the 187 sub-packages were field tested and yielded positive results for the
properties of fentanyl, methamphetamine, cocaine, and heroin. The packages of fentanyl weighed 3.06 kilograms.
The packages of methamphetamine weighed 90.99 kilograms. The packages of cocaine weighed 1.02 kilograms.
The packages of heroin weighed .66 kilograms.

CONTINUED ON REVERSE

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

 

 

REQUEST DETENTION SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is IE -.
true and correct to the best of my knowledge. OFFI | \Siianid thie

KCH/am ,

AUTHORIZED AUSA Kevin Hakalalc 2 Spamr Aceu

Sworn to before me and subscribed in my presence.
SIGNATURE OF MAGISTRATE JUDGE? DATE

 

Qeaeguehine YY, Rekean December 18, 2019

 

See Federal rules of Criminal Procedure T F 54 7

 
Case 4:20-cr-00253-SHR-BGM Document 1 Filed 12/18/19 Page 2 of 2

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED CONTINUED:

After waiving his Miranda rights, ROBLEDO said he constructed the subterranean tunnel discovered in the building.
ROBLEDO stated the tunnel was constructed to breach the sewage system that comes from Mexico into the United
States (U.S.) with the intent to smuggle narcotics into the U.S. ROBLEDO stated he believed the packages
contained marijuana. ROBLEDO said he was paid $200 U.S. Dollars while he was constructing the tunnel.
ROBLEDO stated he was paid $3,000 per smuggling event after the tunnel was completed.

After waiving his Miranda rights, MARTINEZ claimed he was forced to work in the subterranean tunnel by
unknown individuals from Mexico in order to pay off a debt he owed to the drug smuggling organization.
MARTINEZ said he would enter the subterranean tunnel where ROBLEDO would hand him packages of narcotics.
MARTINEZ said he would then carry the packages of narcotics into the building. MARTINEZ claimed that he has
been paid a total of $500 since working in the tunnel. MARTINEZ admitted he knew the packages taken out of the
tunnel were narcotics.
